OSL Holdings Inc. 1710 First Avenue New York, NY 10028 December 13, 2011 Justin Dobbie Legal Branch Chief, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: OSL Holdings Inc. Form 8-K Filed October 19, 2011 File No. 001-32658 Dear Mr. Dobbie: We are in receipt of your letter dated November 14, 2011 to Mr. Eli Feder, our President and Chief Executive Officer, in regard to the above-referenced Current Report on Form 8-K (the “Comment Letter”). We are in the process of responding to the comments of the staff of the Division of Corporation Finance contained in the Comment Letter.However, we are unable to provide a complete response on or before December 13, 2011 (the “Due Date”).Please accept this correspondence as our request for an extension of the Due Date to December 28, 2011. Thank you for your attention to this matter. Sincerely, OSL Holdings, Inc. /s/ Eli Feder Eli Feder President and Chief Executive Officer
